      Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 1 of 28. PageID #: 1290




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 PAUL R. SEROWSKI,                                )     Case No. 1:19-cv-2761
                                                  )
         Plaintiff,                               )
                                                  )     MAGISTRATE JUDGE
         v.                                       )     THOMAS M. PARKER
                                                  )
 COMMISSIONER OF                                  )
 SOCIAL SECURITY,                                 )     MEMORANDUM OPINION
                                                  )     AND ORDER
         Defendant.                               )

I.      Introduction

        Plaintiff, Paul Serowski, seeks judicial review of the final decision of the Commissioner

of Social Security, denying his application for disability insurance benefits (“DIB”) under Title II

of the Social Security Act. This matter is before me pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3),

and the parties consented to my jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

ECF Doc. 14; ECF Doc. 15. Because the Administrative Law Judge (“ALJ”) applied proper

legal standards and reached a decision supported by substantial evidence, the Commissioner’s

final decision denying Serowski’s application for DIB must be AFFIRMED.

II.     Procedural History

        On March 28, 2017, Serowski applied for DIB. (Tr. 211-12). Serowski alleged that he

became disabled on October 10, 2016, due to “implantable cardioverter defibrillator in place,

chronic combined systolic and diastolic CHF, enlargement of the heart, cardiomyopathies,

dizziness, insomnia, left sided ulcerative colitis, inflammatory bowel disease, ulcer, irregular
       Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 2 of 28. PageID #: 1291




heartbeat, fast heartbeat, heart failure.” (Tr. 245). The Social Security Administration denied

the claim initially and upon reconsideration. (Tr. 91-116). Serowski requested an administrative

hearing. (Tr. 134-35). ALJ Catherine Ma held the administrative hearing on August 29, 2018

and denied the claim in a December 4, 2018 decision. (Tr. 9-90). On September 26, 2019, the

Appeals Council denied further review, rendering the ALJ’s decision the final decision of the

Commissioner. (Tr. 1-8). On November 22, 2019, Serowski filed a complaint to obtain judicial

review. ECF Doc. 1.

III.     Evidence

         A.     Personal, Educational, and Vocational Evidence

         Serowski was born on February 26, 1964, and he was 52 years old on the alleged onset

date. (Tr. 211). Serowski had a high school education, and he had taken some business classes

at community college. (Tr. 40-41). He also had prior work experience as an automotive service

writer and service department manager. (Tr. 74).

         B.     Relevant Medical Evidence

         Serowski was initially diagnosed with heart failure in 2009 after he had a dilated

cardiomyopathy and testing showed an ejection fraction of 20%. (Tr. 320). He had an ICD

pacemaker inserted, and from 2010 through 2015 his exercise capacity and health were excellent.

(Tr. 320). On May 18, 2015, Serowski’s ICD was extracted due to a fractured lead, and he had

an elective dual-chamber ICD placement by Mohammad Hajjiri, MD on June 3, 2015. (Tr. 404).

On June 4, 2015, an x-ray showed that Serowski was negative for any acute cardiopulmonary

disease. (Tr. 512).

         On October 23, 2015, Serowski told Dr. Hajjiri that he had swelling in his arm and felt

worse after he took a shower. (Tr. 424). Examination showed clear lungs, normal heart sounds,



                                                  2
    Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 3 of 28. PageID #: 1292




and no lower extremity edema. (Tr. 425). Dr. Hajjiri diagnosed Serowski with acute chronic

mixed systolic and diastolic heart failure, possible sarcoid, palpitations with evidence of

supraventricular tachycardia, and atrial flutter/atrial fibrillation. (Tr. 426). Dr. Hajjiri also noted

that Serowski had deep vein thrombosis in his upper extremity that had improved with

medication. (Tr. 426). On January 13, 2016, Dr. Hajjiri performed a bidirectional block

procedure and noted that Serowski tolerated the procedure well. (Tr. 403-04). Anesthesiologist

Tejbir Sidhu, MD, noted that Serowski had an abnormal heart rhythm, normal pulmonary exam,

and clear chest. (Tr. 416). On January 29, 2016, Serowski told Dr. Hajjiri that he was doing

well, felt much better, and had no rapid heart rates. (Tr. 395). Examination showed clear lungs

and no edema. (Tr. 396). On April 5, 2016, Serowski told Dr. Hajjiri that he was doing well but

had some palpitations. (Tr. 388). Serowski told Dr. Hajjiri that he wanted to exercise, and

Dr. Hajjiri approved exercise that was not strenuous. (Tr. 390).

       On January 5, 2016, Serowski told Charlotte Barkett, RN, that he had started exercising

for weight control the day before his visit. (Tr. 418). Serowski said that climbing stairs made

him more tired, but he was able to use a treadmill for 30 minutes. (Tr. 418). On examination,

Mark Dunlap, MD, noted that Serowski had regular heart rate and rhythm, clear lungs, no lower

extremity edema, and generally “look[ed] great.” (Tr. 418). Dr. Dunlap noted that from

September 2009 through August 2015, testing showed a left ventricular ejection rate between

35% and 40%. (Tr. 419). Dr. Dunlap continued Serowski’s medications and recommended an

SVT ablation. (Tr. 420).

       On January 14, 2016, Rocco Ciocca, MD, noted that imaging showed no evidence of

deep vein thrombosis in his right or left extremities. (Tr. 403, 414). On examination, Serowski

had regular heart rate and rhythm, comfortable breathing, warm and well-perfused extremities



                                                   3
    Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 4 of 28. PageID #: 1293




with no edema, and full strength bilaterally. (Tr. 412). Dr. Ciocca continued Serowski’s

medications. T(r. 415.

       On January 19, 2016, Christopher Suntala, MD, noted that Serowski had a partially

successful ablation procedure, which ablated his supraventricular rhythm but did not uncover the

source of his ventricular tachycardia. (Tr. 396). Serowski said that he’d had head congestion

since the procedure. (Tr. 396). On examination, Serowski had normal lungs, regular heart rate

and rhythm, and normal extremities without edema. (Tr. 398).

       On February 8, 2016, Jeffrey Galvin, MD, noted that Serowski’s diagnoses included

hyperlipidemia, peptic ulcer disease, dilated cardiomyopathy, chronic combined systolic and

diastolic chronic heart failure class 3, ventricular tachycardia, supraventricular tachycardia,

dizziness, chronic maxillary sinusitis, periapical abscess, hypertriglyceridemia, and ulcerative

colitis. (Tr. 392). Dr. Galvin noted that Serowski had regular heart rate and rhythm, mild split

first heart sound without obvious gallop, clear lungs, no edema or other symptoms in his

extremities, and normal bowel sounds. (Tr. 394).

       On March 22, 2016, Debra Gerding, RN, noted that no events had been recorded on

Serowski’s monitoring device since January 12, 2016. (Tr. 390). On March 28, 2017, Gerding

noted that, despite Serowski’s reports of heart palpitations and skipped beats, his ICD had not

recorded any such events. (Tr. 515, 575). Gerding noted that Serowski’s ICD had a stable

battery and leads. (Tr. 515, 575).

       On July 5, 2016, Serowski told Nurse Barkett that he didn’t think his ablation worked.

(Tr. 383). Serowski reported having more shortness of breath with activity and walking and

gradually increasing fatigue. (Tr. 383). On examination, Dr. Dunlap found that Serowski had

regular heart rate and rhythm, clear lungs, and no lower extremity edema. (Tr. 385). Dr. Dunlap



                                                  4
    Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 5 of 28. PageID #: 1294




noted that Serowski had a left ventricular ejection fraction ranging from 35% to 40%. (Tr. 386).

Dr. Dunlap noted that, during a 30-day monitoring period, Serowski had frequent premature

ventricle contractions, one ventricular tachycardia episode, and symptoms of palpitations and

dizziness or racing heart rate. (Tr. 386). Dr. Dunlap diagnosed Serowski with heart failure with

reduced ejection fraction, systolic heart failure, supraventricular tachycardia, ventricular

tachycardia, chronic combined systolic and diastolic chronic heart failure class 3, dilated

cardiomyopathy, and hyperlipidemia. (Tr. 386-87).

       On September 13, 2016, Dr. Hajjiri found that Serowski had no significant heart

murmurs, clear lungs, no edema, and intact pulses. (Tr. 377). Dr. Hajjiri noted that Serowski

had a left ventricle ejection fraction of 35%. (Tr. 378). On September 21, 2016, Dr. Hajjiri

performed a diagnostic EP study and loop record implantation. (Tr. 370). Dr. Hajjiri noted that

Serowski had frequent palpitations with no episodes detected on device interrogations. (Tr. 370).

Dr. Hajjiri determined that Serowski had induction of sustained right bundle branch block

morphology ventricular tachycardia, multiple morphology premature ventricle contractions, left

bundle branch block, and inferior axis. (Tr. 371). Dr. Hajjiri prescribe mexiletine and noted that

ventricular tachycardia ablation might have been considered at a later date. (Tr. 371). On

October 25, 2016, Dr. Hajjiri noted that Serowski reported dyspnea on exertion, inability to do

pervious activities, and unintentionally lost weight. (Tr. 361). On examination, Serowski had no

significant heart murmurs, rubs, or thrills; clear lungs; no lower extremity edema; and intact

pulses. (Tr. 363).

       On October 11, 2016, Nurse Barkett noted that Serowski denied having heart symptoms

except when he had walked for a while and that he reduced his activity to “nothing strenuous.”

(Tr. 366). On examination, Dr. Dunlap found that Serowski had regular heart rate and rhythm,



                                                  5
    Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 6 of 28. PageID #: 1295




clear lungs, and no lower extremity edema. (Tr. 367). Dr. Dunlap noted that Serowski had a left

ventricular ejection fraction ranging from 35% to 40%. (Tr. 368). Dr. Dunlap noted that

Serowski was diagnosed with “cardiology problems,” including systolic heart failure,

supraventricular tachycardia, ventricular tachycardia, chronic combined systolic and diastolic

chronic heart failure class 3, dilated cardiomyopathy, and hyperlipidemia. (Tr. 368-69). Dr.

Dunlap continued Serowski’s medications. (Tr. 369).

       On October 31, 2016, Serowski told Charlotte Barkett, RN, that he felt terrible and that

he had good and bad days with his breathing. (Tr. 357). On examination, Serowski had minor

palpitations, normal lungs, and no lower extremity edema. (Tr. 359). Barkett noted that

Serowski had a left ventricular ejection fraction ranging from 35% to 40%. (Tr. 360).

       Also, on October 31, 2016, Serowski told Adam Ingram, PharmD, that he felt much

better symptomatically, and that he’d been washing his car. (Tr. 333, 355-56).

       On November 9, 2016, Najmul Siddiqi, MD, noted that Serowski had a left ventricular

ejection fraction of 35% with unknown etiology. (Tr. 352). He noted that Serowski complained

of shortness of breath and atypical chest pain. (Tr. 352). On examination, Serowski had a

normal apex heartbeat, regular heart sounds, no pitting edema, and full peripheral pulses. (Tr.

353). Dr. Siddiqi determined that Serowski had no significant coronary disease, normal filling

pressures, and normal cardiac output. (Tr. 355).

       On November 9, 2016, Sanjay Gandhi, MD, completed an invasive cardiology report,

indicating that Serowski had normal filling pressure, normal cardiac output, no significant

obstructive artery disease, and sluggish flow in his arteries. (Tr. 349). Dr. Gandhi placed

catheters in Serowski’s right radial artery and ascending aorta. (Tr. 351).




                                                 6
    Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 7 of 28. PageID #: 1296




       On November 17, 2016, Mahi Ashwath, MD, administered an exercise stress test. (Tr.

345). Dr. Ashwath noted that Serowski had no abnormal ST segment changes, occasional

premature ventricle contractions, and no abnormal symptoms. (Tr. 347). Dr. Ashwath

concluded that the test was indeterminant for ischemia and that Serowski had a good prognosis.

(Tr. 347).

       On November 17, 2016, Grace Cater, MD, performed an echocardiogram and found

“moderately-severely globally reduced” systolic function in the left ventricle, left ventricular

ejection fraction of 35%, normal left and right atria, and normal right ventricle. (Tr. 344-45).

       On December 5, 2016, PT myocardial imaging and PET-CT cardiac imaging showed an

enlarged left ventricle, global hypokinesis of the left ventricle with focal wall motion

abnormality and left ventricular ejection fraction of 38%. (Tr. 441-42). The findings were

similar to an August 10, 2015 study. (Tr. 442).

       On December 13, 2016, Serowski told Lisa Lanzara, CNP, that he’d had racing heart

rates that woke him up in the middle of the night, an episode of dizziness and palpitations that

made him feel like he would pass out, and shortness of breath with normal activity. (Tr. 336).

Examination showed regular heart rate and rhythm without murmurs, normal extremities, no

edema, full radial pulse, and 2 out of 4 dorsalis pedis pulse. (Tr. 338-39). He had a left ventricle

ejection fraction of 38%. (Tr. 340). Lanzara noted that a June 4, 2015 x-ray showed no

significant interval change in Serowski’s chest, normal cardiomediastinal silhouette, no acute

infiltrates, and unchanged dual lead cardiac pacemaker. (Tr. 340). Lanzara noted that testing

and imaging from December 5 and 8, 2016, ruled out cardiac sarcoidosis and said that the

findings suggested cardiomyopathy. (Tr. 340).




                                                  7
    Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 8 of 28. PageID #: 1297




       On December 13, 2016, Megan Valente, RPH, noted that Serowski had a regular heart

rate and rhythm, normal and clear lungs, and no lower extremity edema. (Tr. 334). Valente

noted that Serowski had an ejection fraction ranging from 35% to 40%. (Tr. 335). Valente noted

that Serowski took trazodone for his insomnia and recommended that it be discontinued because

it did not help and increased risk for prolonged QT intervals. (Tr. 336). On December 19, 2016,

Serowski told Valente that he was feeling well, but his newer insomnia medication was not

helping him as much as trazodone had. (Tr. 329). He also said that he noticed a diuretic effect

with his sacubitril/valsartan. (Tr. 329). Valente noted that Serowski had an ejection fraction

ranging from 35% to 40%. (Tr. 330). Valente increased Serowski’s sacubitril/valsartan

prescription and advised him to continue monitoring his blood pressure. (Tr. 331).

       On December 21, 2016, Serowski told Dr. Galvin that he had shortness of breath with

heavy exercise, trouble breathing while lying flat, palpitations, and dyspnea. (Tr. 326). Dr.

Galvin noted that Serowski’s ejection fraction had not improved dramatically despite aggressive

therapy and recommended that he scale back aggressive physical exertion. (Tr. 326). Dr. Galvin

also noted that Serowski’s blood pressure was in “good control” and that he had “done better

since switching off the lisinopril on to Enestro.” (Tr. 324). On examination, Serowski had

regular heart rate and rhythm without murmur, clear lungs, and no tremor, edema, or warmth in

his extremities. (Tr. 327). Dr. Galvin prescribed mirtazapine for Serowski’s insomnia and

continued his heart medications. (Tr. 327).

       On December 27, 2016, Prashanth Muthukrishnan, MD, saw Serowski for a pulmonary

evaluation due to shortness of breath on exertion since Summer 2016. (Tr. 320). Dr.

Muthukrishnan noted that Serowski reported “doing better” with his heart medication, but he

continued having shortness of breath and was not able to reach maximal heart rate during a



                                                8
    Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 9 of 28. PageID #: 1298




cardiac stress test. (Tr. 320). Dr. Muthukrishnan noted that Serowski had insomnia, which was

a side-effect of one of his medications (mexitil). (Tr. 321). On examination, Serowski was in no

acute distress, was cooperative, had a regular heart rate and rhythm, had no lower extremity

edema, was alert and oriented, and had clear lungs. (Tr. 322). Dr. Muthukrishnan diagnosed

Serowski with dyspnea on exertion, insomnia, and dilated cardiomyopathy. (Tr. 322). He

ordered a pulmonary function test to rule out pulmonary etiology. (Tr. 322). On February 21,

2017, Prashanth Muthukrishnan, MD, noted that Serowski had stable ventricular tachycardia

controlled with medication, was allowed to exercise by his arrhythmia specialist, and reported

feeling “slightly better” after he had started walking regularly. (Tr. 309). On examination,

Serowski was in no acute distress, was cooperative, had a regular heart rate and rhythm, had no

lower extremity edema, was alert and oriented, and had a normal pulmonary function test. (Tr.

311). Dr. Muthukrishnan diagnosed Serowski with dyspnea on exertion, insomnia, and dilated

cardiomyopathy. (Tr. 311). Dr. Muthukrishnan noted that Serowski’s poor exercise tolerance

and fatigue could be side effects from his medications, and there was “no pulmonary disease to

be concerned about.” (Tr. 311).

       On January 11, 2017, Serowski saw Khalil Murad, MD, for a heart failure clinic follow

up. (Tr. 317). Dr. Murad noted that Serowski was diagnosed with ulcerative colitis, high

cholesterol, heart failure with reduced ejection fraction, an implanted cardiac defibrillator, and

deep vein thrombosis in his left arm. (Tr. 317). Dr. Murad noted that Serowski’s heart

symptoms were not worsening and that he reported feeling well. (Tr. 317). Examination showed

a regular heart rate and rhythm, clear lungs, and no lower extremity edema. (Tr. 317).

Serowski’s left ventricular ejection fraction was 35%. (Tr. 318). Dr. Murad increased

Serowski’s spironolactone prescription, contingent upon his potassium levels. (Tr. 319).



                                                 9
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 10 of 28. PageID #: 1299




       On January 11, 2017, Edward Sivak, MD, conducted a pulmonary function test, which

showed that Serowski had normal pulmonary function. (Tr. 315-16).

       On February 27, 2017 Nurse Lanzara noted that a Holter monitor test was within normal

limits. (Tr. 309). On March 28, 2017, Serowski told Lanzara that he continued to feel tired, had

daily palpitations, had progressively worse shortness of breath, had not exercised, and had

positional dizziness day to day. (Tr. 509, 567). Serowski denied any leg swelling. (Tr. 509,

567). Lanzara noted that August 2015 and November 2016 testing had shown a left ventricular

ejection fraction of 35%, and December 2016 testing had shown a left ventricular ejection

fraction of 38%. (Tr. 509, 512-13, 567, 572-73). On examination, Serowski had a normal

appearance, regular heart rate and rhythm, clear lungs, normal extremities with no edema, full

radial pulse, and 2 out of 4 dorsalis pedis pulse. (Tr. 511, 567, 570-71). The results from his

stress test were within normal limits. (Tr. 514, 575). Lanzara discontinued Serowski’s

mexiletine prescription and added Amiodarone. (Tr. 514, 575).

       On April 18, 2017, Serowski told Dr. Dunlap that his palpitations had decreased, but felt

more intense when they occurred. (Tr. 530, 554). He denied having daytime sleepiness but said

that he felt tired often. (Tr. 530, 554). Examination showed a regular heart rate and rhythm,

clear lungs, and no lower extremity edema. (Tr. 530, 554). Dr. Dunlap noted that testing

between January 2015 and November 2016 showed a left ventricular ejection fraction of 35% to

40%. (Tr. 531, 555). Dr. Dunlap adjusted Serowski’s medications, recommended cardiac rehab,

and educated Serowski on the risks and benefits of exercise. (Tr. 532, 556).

       On May 9, 2017, Dr. Hajjiri noted that Amiodarone appeared to help Serowski’s

symptoms, that he would benefit from cardiac rehab, and that he would need to refrain from any

strenuous activities or stress. (Tr. 551). On June 1, 2017, Serowski told Dr. Hajjiri that he



                                                10
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 11 of 28. PageID #: 1300




would have palpitations 12 times per day despite taking Amiodarone. (Tr. 543). Examination

showed no significant heart murmurs, rubs, or thrills; clear lungs; no lower extremity edema; and

intact pulses. (Tr. 546). Dr. Hajjiri stopped Serowski’s Amiodarone prescription and restarted

mexiletine. (Tr. 548). On June 13, 2017, Serowski told Dr. Hajjiri that he continued to feel

tired. (Tr. 755). Examination showed no significant heart murmurs, rubs, or thrills; clear lungs;

no lower extremity edema; and intact pulses. (Tr. 759). Serowski had a normal liver function

test and pulmonary function test. (Tr. 761). Dr. Hajjiri again switched Serowski to Amiodarone

and cancelled his mexiletine. (Tr. 761). On July 18, 2017, Serowski told Dr. Hajjiri that he had

worsening fatigue and depression. (Tr. 854). Examination showed no significant heart

murmurs, rubs, or thrills; clear lungs; no lower extremity edema; and intact pulses. (Tr. 858).

Serowski had a normal liver function test and pulmonary function test. (Tr. 860). Dr. Hajjiri

continued Serowski’s Amiodarone. (Tr. 860).

       On June 1, 2017, Edward Warren, MD, conducted a pulmonary function test with

“essentially normal findings.” (Tr. 550).

       On August 23, 2017, Ohad Ziv, MD, noted that Serowski reported more dyspnea on

exertion, more fatigue, some palpitations, and improvement with Amiodarone. (Tr. 906).

Examination showed regular heart rhythm, normal point of maximal impulse, normal carotid

upstroke, no arrhythmias, no edema in the extremities, normal movement in all extremities, and

normal muscle tone. (Tr. 909). Dr. Ziv ordered a cardiopulmonary stress test for further

evaluation of Serowski’s cardiac output limitations. (Tr. 909). Dr. Ziv also recommended that

Serowski slowly increase his activity. (Tr. 910).

       On September 21, 2017, Yasir Tarabichi, MD, and Fuad Aleskerov, MD, noted that

Serowski’s EKG results were normal before exercise and after maximal exercise. (Tr. 673, 675-



                                                11
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 12 of 28. PageID #: 1301




76, 924). Dr. Aleskerov noted that the results made “significant cardiac insufficiency or

limitation less likely.” (Tr. 674, 926). Dr. Aleskerov stated that “it does not seem that

[Serowski] has heart or lung defect[s] limiting his exertion to lower than normal,” but his

respiratory system was not able to accommodate stress to the same high intensity as his

cardiovascular system. (Tr. 677). Dr. Aleskerov recommended cardiovascular exercise to

improve conditioning. (Tr. 677).

       On October 17, 2017, Nurse Barkett noted that Serowski’s ventricular tachycardia was

controlled with medication. (Tr. 963). Serowski reported that he had worse shortness of breath,

felt more tired, had trouble slowing himself down, and had a dizzy spell during which he felt like

he would fall or pass out. (Tr. 964). Serowski also reported feeling his heart flutter, and a

pacemaker check showed one episode of supraventricular tachycardia. (Tr. 964).

       On October 17, 2017, examination by Dr. Murad showed a regular heart rate and rhythm,

clear lungs, and no lower extremity edema. (Tr. 965). Dr. Murad also noted that pulmonary

function tests and cardiopulmonary exercise tests yielded normal results. (Tr. 966-67). Dr.

Murad adjusted Serowski’s medications and recommended a low sodium diet. (Tr. 969). On

February 9, 2018, Serowski told Dr. Murad that he’d had two 30-second episodes of palpitations,

that his dyspnea on exertion was worse but variable, and that he had a progressive walking

problem. (Tr. 706, 710, 1067). Dr. Murad noted that Serowski’s ventricular tachycardia was

controlled with medication. (Tr. 706, 1067). Examination showed a regular heart rate and

rhythm, clear lungs, and no lower extremity edema. (Tr. 707, 1068). Dr. Murad ordered an ICD

check, adjusted Serowski’s medications, and recommended a low sodium diet. (Tr. 709, 1070-

71).




                                                12
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 13 of 28. PageID #: 1302




         On February 9, 2018, Shawna Eccleston, RN, noted that Serowski’s ventricular

tachycardia was controlled with medication, but he reported several episodes of palpitations and

said that his dyspnea had been “a little worse.” (Tr. 1067).

         On February 26, 2018, Jeffrey Galvin, MD, noted that Serowski’s heart failure was

“under satisfactory control” with medication, but he had some uncontrollable epistaxis

(nosebleed) as a side effect of his medication. (Tr. 710, 1086). Examination showed regular

heart rate and rhythm, clear lungs, no edema, normal bowel sounds, and normal pulses. (Tr. 712,

1089).

         On April 16, 2018, Serowski told Nurse Lanzara that he continued to have daily

palpitations, but his palpitations had improved. (Tr. 1116). He said that he had shortness of

breath when using stairs, he did not exercise, and he had positional dizziness. (Tr. 1116).

Serowski denied having any leg swelling, chest pain, or extra fluid. (Tr. 1116). Examination

showed regular heart rate and rhythm, clear lungs, normal extremities, no inflammation, no

edema, full radial pulse, and 2 out of 4 dorsalis pedis pulse. (Tr. 1121). Lanzara reduced

Serowski’s Amiodarone dosage. (Tr. 1125).

         On May 8, 2018, Tara Nagaraj, Pharm. D., noted that Serowski had had a left ventricular

ejection fraction of 35% in August 2017. (Tr. 1155).

         Also, on May 8, 2018, Michelle Colon, RN, noted that Serowski’s ventricular tachycardia

was controlled with medication and he had a normal pulmonary function test. (Tr. 1157).

Serowski told Colon that he had worsening fatigue and increasing weight. (Tr. 1158).

Examination showed regular heart rate and rhythm, clear lungs, and no lower extremity edema.

(Tr. 1159). Colon continued Serowski’s medications as prescribed and directed him to follow up

with Dr. Murad. (Tr. 1162).



                                                13
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 14 of 28. PageID #: 1303




        C.     Relevant Opinion Evidence

               1.     Treating Physician Opinion – Mohammad Hajjiri, MD

        On May 18, 2017, Dr. Hajjiri completed a “cardiac residual functional capacity

questionnaire.” (Tr. 535-38). Dr. Hajjiri stated that Serowski’s dilated cardiomyopathy was

stable, but he needed medication adjustment for his ventricular tachycardia. (Tr. 535). Dr.

Hajjiri noted that Serowski’s symptoms included shortness of breath, palpitations, and dizziness.

(Tr. 535). He said that Serowski would have marked limitations in physical activity, “good

days” and “bad days,” and a need for three absences from work per month. (Tr. 536). Dr. Hajjiri

opined that Serowski’s symptoms were “somewhat increased” by stress, and that he was able to

work low stress jobs. (Tr. 537). He also said that Serowski’s cardiac condition would cause

depression and chronic anxiety and would occasionally interfere with his attention and

concentration needed to perform even simple work tasks. (Tr. 537). Serowski could sit, stand,

and walk for less than two hours each in an 8-hour workday; did not require changing positions

at will; and would need a 15 to 20-minute break every hour. (Tr. 538). Dr. Hajjiri also said that

Serowski would need to raise his legs to heart level for half the workday. (Tr. 538). Serowski

could never lift over 20 pounds and could rarely lift 10 pounds. (Tr. 538). He could

occasionally twist, stoop, crouch, squat, and climb stairs; but he could never climb ladders. (Tr.

538).




                                                14
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 15 of 28. PageID #: 1304




               2.      Treating Physician Opinion – Khalil Murad, MD

       On July 27, 2018, Dr. Murad completed a medical source statement, in which he stated

that he had reviewed Dr. Hajjiri’s opinion and agreed with the limitations assessed in it. (Tr.

1199). Dr. Murad stated, “[h]eart failure is a progressive disease and expected to continue to

limit [Serowski’s] ability to carry on physical activities.” (Tr. 1199).

               3.      Medical Consultant Opinion – James Greco, MD

       On March 22, 2018, medical consultant James Greco, MD, completed a “physical

residual functional capacity assessment.” (Tr. 558-65). Dr. Greco opined that Serowski could

lift up to 20 pounds occasionally and 10 pounds frequently; stand and/or walk for at least 2 hours

in an 8-hour workday; sit for 6 hours in an 8-hour workday; and push and/or pull without

limitation. (Tr. 559). He could frequently climb ramps, climb stairs, and balance; occasionally

stoop, kneel, crouch, and crawl; and never climb ladders, ropes, or scaffolds. (Tr. 560). Dr.

Greco said that Serowski needed to avoid concentrated exposure to hazards such as machinery

and heights due to uncontrolled palpitations, dizziness, and light-headedness. (Tr. 562).

               4.      State Agency Consultants’ Opinions

       On April 16, 2017, state agency consultant Lynne Torello, MD, assessed Serowski’s

physical RFC based on a review of his medical records. (Tr. 98-102). Dr. Torello determined

that Serowski could lift up to 20 pounds occasionally and 10 pounds frequently; stand and/or

walk for up to 6 hours in an 8-hour workday; sit for up to 6 hours in an 8-hour workday; and

push and/or pull without limitation. (Tr. 98). Serowski could occasionally climb ramps and

stairs, stoop, kneel, crouch, and crawl; frequently balance; and never climb ladders, ropes, or

scaffolds. (Tr. 99). He needed to avoid concentrated exposure to extreme heat and cold and

avoid all exposure to hazards such as machinery and heights. (Tr. 99). Dr. Torello opined that



                                                 15
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 16 of 28. PageID #: 1305




Serowski was able to perform light work and that he could return to his past work as an

automobile repair service estimator. (Tr. 100-02). On June 16, 2017, Steve E. McKee, MD,

concurred with Dr. Torello’s opinion. (Tr. 110-14).

       D.      Relevant Testimonial Evidence

       Serowski testified at the ALJ hearing. (Tr. 37-72). Serowski said that he had trouble

climbing to the top of the stairs, but that he did “a fair amount of going up and down the stairs”

in his home to dress and bathe his 5-year-old grandson, whose room was on the second floor.

(Tr. 38, 59, 62). When he climbed stairs, he could make it halfway before he would have to take

a break to catch his breath. (Tr. 59). He also had four dogs, which he fed and cleaned up after.

(Tr. 39-40, 58). He was able to drive without restrictions, but he once pulled over and had his

wife drive because he felt like he was going to pass out. (Tr. 41, 67). He had to take breaks and

lie down when vacuuming. (Tr. 59). His chores also included cleaning the toilet, wiping down

the sink, and sweeping the bathroom. (Tr. 60). He could not lift a laundry basket, but he tried to

help out by dragging it. (Tr. 60). He went to the grocery store with his wife sometimes, but he

had trouble walking. (Tr. 60). Serowski said that he weighed himself daily and tried to limit his

diet to 2,000 milligrams of sodium per day. (Tr. 64). Serowski said that he tried to exercise, but

he couldn’t walk long distances. (Tr. 65).

       Serowski testified that, from 2016 through the time of the hearing, he worked part-time as

a service writer for a car dealership. (Tr. 41, 44, 52). Serowski explained that he acted as a

liaison between customers and technicians – he would greet customers in the service department

driveway, take certain numbers from the vehicle, input the information into the computer, and

translate the customer concern into language a technician would better understand. (Tr. 41-42,

44). The technician would return to him after the issue was diagnosed, and he would either take



                                                16
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 17 of 28. PageID #: 1306




care of any warranty issues or sell the required item or service to the customer. (Tr. 45). He

would also gather any parts for the technician to replace, drive the car through the car wash,

explain the service to the customer, and finish any paperwork. (Tr. 45). Serowski said he spent

80% to 90% of the job on his feet, but he had a chair that he tried to sit in as much as he could.

(Tr. 46). The parts he carried could range from 5 pounds to 40 pounds. (Tr. 46). Serowski said

that he had worked in the same kind of position for 15 years. (Tr. 43). He’d also worked as a

service department manager between 2012 and 2014, but he returned to working as a service

writer because the stress involved in the supervisory role was too much for him. (Tr. 47-48).

When he worked as a service department manager, he was on his feet 100% of the workday and

would sometimes have to fill in as a service writer. (Tr. 50-51).

       Serowski testified that, in early 2016, Dr. Hajjiri told him to avoid all stressful situations,

not lift anything over 10 pounds, and avoid cutting grass or raking leaves because of his

tachycardia. (Tr. 52-53). At that time, Serowski told his employer that he couldn’t work full-

time, and his employer allowed him to reduce his schedule to 5 hours per day, gave him

additional breaks, and allowed him to use a chair. (Tr. 53). He still had to lift because there was

no porter staff. (Tr. 53). Some days, he would work less if he felt exhausted. (Tr. 54).

Serowski said that his heart issues made him feel exhausted by noon or 1:00 PM, even if he’d

had a full night’s rest. (Tr. 55). He said that he also got dizzy spells, could feel when his heart

was palpitating, and he felt like he would pass out on occasion. (Tr. 55-56). He had trouble

dealing with the stress when customers took out their frustration on him. (Tr. 56, 67). He also

felt unable to keep up with the fast pace in the service department. (Tr. 57). Serowski also said

that his ulcerative colitis flared up every day and medication did not help, so he had several

accidents when he could not get to the restroom quickly enough. (Tr. 57-58).



                                                 17
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 18 of 28. PageID #: 1307




       Serowski testified that medications had severe side effects upon his thyroid function, so

he had to have his prescriptions adjusted. (Tr. 63-64). His medications for ulcerative colitis also

made him susceptible to infections. (Tr. 69).    He was also given an ICD because his ejection

fraction was at 20%. (Tr. 65). Serowski said that he once had to have his ICD replaced because

it had torn out of his heart when he “over-reached.” (Tr. 65). He said that he had to be careful

when lifting up or out with his left arm, so he would not pull the ICD leads out of his heart again.

(Tr. 66). Serowski said that he did “fairly well” on his stress tests, except he was not able to

complete the latest one due to shortness of breath. (Tr. 66). He said that his doctors

recommended cardiac rehabilitation, but his insurance didn’t cover it. (Tr. 66). Serowski also

said that he would elevate his legs to heart level for 15 to 30 minutes once or twice a day

depending upon how he felt, and he had swelling in his belly and ankles. (Tr. 70-71).

       Sandra Steele, a vocational expert (“VE”), also testified at the ALJ hearing. (Tr. 73-85).

The ALJ asked the VE whether a hypothetical individual with Serowski’s age, experience, and

education could work if he was limited to light work, except that:

       This individual can occasionally climb ramps and stairs; never climb ladders,
       ropes, and scaffolds; frequently balance; occasionally stoop, kneel, crouch, and
       crawl. This individual can have frequent exposure to extreme heat and extreme
       cold. This individual should never be exposed to unprotected heights and
       dangerous machinery.

(Tr. 75). The VE said that such an individual could perform Serowski’s past work as a service

manager and serves writer and could perform other work such as assembler, sorter/packer, and

general office helper. (Tr. 75-77). If the same individual were limited to sedentary work, the

transferrable customer service skills from the previous work would allow the individual to work

as an appointment clerk or a telephone sales clerk. (Tr. 78-79).




                                                 18
      Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 19 of 28. PageID #: 1308




         If the individual from the second hypothetical were also required to elevate his legs to

chest level once during the workday for 15 to 30 minutes, he could perform the same jobs so

long as he limited his leg raising to the lunch break. (Tr. 79-80). Otherwise, he could not

perform any work. (Tr. 80). If the individual from the second hypothetical were limited to low-

stress jobs – meaning that he could not solve problems, make evaluations, or reach conclusions

or that he could not negotiate, arbitrate, resolve conflicts, or interact with the public on a more-

than-superficial level – he would not be able to perform the jobs the VE had identified. (Tr. 80-

81). If the individual identified in the second hypothetical had to elevate his legs half the

workday, the VE said that such an individual could not perform the jobs identified. (Tr. 82).

The hypothetical individual also could not work if he were limited to (1) no more than 2 hours

sitting and two hours standing/walking; (2) being absent from work three days per month;

(3) taking unscheduled 15 to 20 minute breaks every hour; or (4) being preoccupied with his

medical condition for a third of the workday. (Tr. 82-83). If the individual from the second

hypothetical were limited to simple, routine tasks, he could not perform the work identified by

the VE. (Tr. 83-84).

IV.      The ALJ’s Decision

         The ALJ’s December 4, 2018, decision found that Serowski was not disabled and denied

his claim for DIB. (Tr. 12-20). The ALJ determined that Serowski had the severe impairments

of “chronic heart failure, cardiomyopathy, hyperlipidemia, and ulcerative colitis,” but none of his

impairments met or equaled a Listing. (Tr. 14-15). The ALJ determined that Serowski had the

RFC to perform sedentary work, except that he could “occasionally climb ramps or stairs, but

never ladders, ropes, or scaffolds. The claimant can frequently balance, but occasionally stoop,

kneel, crouch, and crawl. The claimant can also have frequent exposure to extreme heat or



                                                 19
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 20 of 28. PageID #: 1309




extreme cold, but never have exposure to unprotected heights and dangerous machinery.” (Tr.

15).

       The ALJ stated that, in assessing Serowski’s RFC, she “considered all symptoms” in light

of the objective medical evidence and other evidence. (Tr. 15). The ALJ noted that she was not

allowed to “defer or give any specific evidentiary weight, including controlling weight, to any

prior administrative medical finding(s) or medical opinion(s).” (Tr. 17). She summarized the

limitations in Dr. Hajjiri’s and Dr. Murad’s opinions, but stated that:

       these opinions are not entirely consistent with the claimant’s ability as
       demonstrated by his ability to work part time. It is also not supported by the
       record showing few abnormal signs on studies and treatment that controls the
       claimant’s symptoms. Also despite these providers limiting the claimant, they
       have not placed any restrictions on his ability to drive.

(Tr. 17). The ALJ stated that Dr. Greco’s opinion was consistent with the record, but it was not

entirely supported because he gave little explanation as to how he came to his conclusions. (Tr.

17). The ALJ said that Dr. Torello’s and Dr. McKee’s opinions were not entirely consistent with

the record because they had not considered Serowski’s ulcerative colitis. (Tr. 18). The ALJ

stated that her RFC finding was “supported by the objective findings, the claimant’s activities of

daily living, the medical record, and other evidence of record.” (Tr. 18).

       Based on Serowski’s RFC and the VE’s testimony, the ALJ determined that Serowski

was able to perform such representative occupations as “appointment clerk” and “telephone sales

clerk.” (Tr. 19). Accordingly, the ALJ found that Serowski was not disabled from October 10,

2016, through the date of her decision and denied his claim for DIB. (Tr. 20).




                                                 20
     Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 21 of 28. PageID #: 1310




V.       Law & Analysis

         A.     Standard of Review

         The court reviews the Commissioner’s final decision to determine whether it was

supported by substantial evidence and whether proper legal standards were applied. 42 U.S.C.

§§ 405(g), 1383(c)(3); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

“Substantial evidence” is not a high threshold for sufficiency. Biestek v. Berryhill, 139 S. Ct.

1148, 1154 (2019). “It means – and means only – ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Id. (quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). Even if a preponderance of the evidence supports the

claimant’s position, the Commissioner’s decision still cannot be overturned “‘so long as

substantial evidence also supports the conclusion reached by the ALJ.’” O’Brien v. Comm’r of

Soc. Sec., No. 19-2441, 2020 U.S. App. LEXIS 25007, at *15, ___ F. App’x ___ (6th Cir. Aug 7,

2020) (quoting Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003)). Under this

standard, the court cannot decide the facts anew, evaluate credibility, or re-weigh the evidence.

Jones, 336 F.3d at 476. And “it is not necessary that this court agree with the Commissioner’s

finding,” so long as it meets this low standard for evidentiary support. Rogers, 486 F.3d at 241;

see also Biestek, 880 F.3d at 783 (“It is not our role to try the case de novo.” (quotation

omitted)). This is so because the Commissioner enjoys a “zone of choice” within which to

decide cases without “interference by the courts.” Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir.

1986).

         Even if substantial evidence supported the ALJ’s decision, the court will not uphold that

decision when the Commissioner failed to apply proper legal standards, unless the legal error

was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“[A] decision .



                                                 21
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 22 of 28. PageID #: 1311




. . will not be upheld [when] the SSA fails to follow its own regulations and [when] that error

prejudices a claimant on the merits or deprives the claimant of a substantial right.”); Rabbers v.

Comm’r Soc. Sec. Admin., 582 F.3d 647, 654 (6th Cir. 2009) (“Generally, . . . we review

decisions of administrative agencies for harmless error.”). Furthermore, the court will not

uphold a decision, when the Commissioner’s reasoning does “not build an accurate and logical

bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Charter, 78 F.3d 305, 307 (7th Cir. 1996)); accord Shrader v.

Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich. Nov. 1, 2012) (“If relevant

evidence is not mentioned, the court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, No. 1:10-CV-734, 2011 U.S. Dist. LEXIS 141342 (S.D. Ohio

Nov. 15, 2011); Gilliams v. Astrue, No. 2:10 CV 017, 2010 U.S. Dist. LEXIS 72346 (E.D. Tenn.

July 19, 2010); Hook v. Astrue, No. 1:09-CV-19822010, 2010 U.S. Dist. LEXIS 75321 (N.D.

Ohio July 9, 2010). Requiring an accurate and logical bridge ensures that a claimant, as well as a

reviewing court, will understand the ALJ’s reasoning.

       The Social Security regulations outline a five-step process the ALJ must use to determine

whether a claimant is entitled to benefits: (1) whether the claimant is engaged in substantial

gainful activity; (2) if not, whether the claimant has a severe impairment or combination of

impairments; (3) if so, whether that impairment, or combination of impairments, meets or equals

any of the listings in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) if not, whether the claimant

can perform his past relevant work in light of his RFC; and (5) if not, whether, based on the

claimant’s age, education, and work experience, he can perform other work found in the national

economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v); Combs v. Comm’r of Soc.

Sec., 459 F.3d 640, 642-43 (6th Cir. 2006). Although it is the Commissioner’s obligation to



                                                22
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 23 of 28. PageID #: 1312




produce evidence at Step Five, the claimant bears the ultimate burden to produce sufficient

evidence to prove that he is disabled and, thus, entitled to benefits. 20 C.F.R. §§ 404.1512(a),

416.912(a).

       B.      Step Four: Weighing Medical Opinion Evidence

       Serowski argues that the ALJ failed to apply proper legal standards and failed to reach a

decision supported by substantial evidence in evaluating Dr. Hajjiri’s and Dr. Murad’s opinions.

ECF Doc. 9 at 15-23. Serowski asserts that substantial evidence did not support the ALJ’s

findings that Dr. Hajjiri’s and Dr. Murad’s opinions were: (1) “not entirely consistent” with

Serowski’s ability as demonstrated by his ability to work part time; and (2) not supported by the

record when there were few abnormal signs on studies, treatment controlled his symptoms, and

the opinions did not limit his ability to drive. ECF Doc. 9 at 18-20 (asserting, among other

things, that his part time work was too limited to support a finding that he could work full time

and that his ability to drive was not relevant to the limitations). Serowski also contends that the

ALJ failed to apply proper legal standards because – despite not finding Dr. Torello’s,

Dr. McKee’s, or Dr. Greco’s opinions any more persuasive than Dr. Hajjiri’s and Dr. Murad’s –

the ALJ did not discuss how he weighed the other regulatory factors beyond consistency and

supportability. ECF Doc. 9 at 21-22. Further, Serowski argues that the ALJ’s error was not

harmless because: (1) limiting him to a low stress job in accordance with those opinions would

preclude him from working as a clerk or telephone sales clerk; (2) the Medical-Vocational

Guidelines would direct a “disabled” finding; and (3) being absent from work for three days a

month, taking an unscheduled 15-20 minute break every hour, and elevating his legs while seated

several times a day would preclude competitive work. ECF Doc. 9 at 22-23.




                                                 23
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 24 of 28. PageID #: 1313




       The Commissioner responds that the ALJ adequately explained how he weighed the

regulatory factors pursuant to 20 C.F.R. § 404.1520c(b)(2) and that substantial evidence

supported the ALJ’s conclusion that Dr. Hajjiri’s and Dr. Murad’s opinions were not consistent

with other evidence and not supported. ECF Doc. 12 at 8-13. Further, the Commissioner argues

that the ALJ adequately considered the whole record and all of Serowski’s symptoms, and that

Serowski improperly seeks to have this court re-weigh the evidence. ECF Doc. 12 at 10-11. The

Commissioner also argues that the ALJ was not required to articulate how he weighed other

regulatory factors in weighing the medical opinion evidence because: (1) the state agency

reviewers’ assessments were “prior administrative medical findings” rather than “medical

opinions”; and (2) the ALJ did not find that the prior administrative medical findings and

Dr. Hajjiri’s and Dr. Murad’s opinions were equally well-supported and consistent with the

record. ECF Doc. 12 at 10.

       Serowski replies that the removal of the “controlling weight” analysis does not excuse the

Social Security Administration from following its new regulations by explaining how other

factors were weighed after determining that the consistency and supportability of the opinions

made them equally persuasive. ECF Doc. 13 at 2-3.

       At Step Four of the sequential analysis, the ALJ must determine a claimant’s RFC by

considering all relevant medical and other evidence. 20 C.F.R. §§ 404.1520(e). On January 18,

2017, the Social Security Administration amended the rules for evaluating medical opinions for

claims filed after March 17, 2017. See Revisions to Rules Regarding the Evaluation of Medical

Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). The new regulations provide that the Social

Security Administration “will not defer or give any specific evidentiary weight, including

controlling weight, to any medical opinion(s) or prior administrative medical finding(s).”



                                               24
    Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 25 of 28. PageID #: 1314




C.F.R. § 404.1520c(a). Nevertheless, an ALJ must “articulate how [she] considered the medical

opinions and prior administrative medical findings” in adjudicating a claim. 20 C.F.R.

§ 404.1520c(a). In doing so, the ALJ is required to explain how she considered the

supportability and consistency of a source’s medical opinion(s), but generally is not required to

discuss other factors. 20 C.F.R. § 404.1520c(b)(2). If the ALJ finds that two or more medical

opinions “are both equally well-supported and consistent with the record but are not exactly the

same,” the ALJ must articulate what factors were most persuasive in differentiating the opinions.

20 C.F.R. § 404.1520c(b)(3) (internal citations omitted) (emphasis added). Other factors

include: (1) the length, frequency, purpose, extent, and nature of the source’s relationship to the

client; (2) the source’s specialization; and (3) “other factors,” such as familiarity with the

disability program and other evidence in the record. 20 C.F.R. § 404.1520c(c)(3)-(5).

Consistency concerns the degree to which the opinion reflects the same limitations described in

evidence from other sources, whereas supportability concerns the relevancy of objective medical

evidence and degree of explanation given by the medical source to support the limitations

assessed in the opinion. See 20 C.F.R. § 404.1520c(c)(1)-(2).

       The ALJ applied proper legal standards in evaluating Dr. Hajjiri’s and Dr. Murad’s

opinions. The ALJ complied with the regulations when she expressly noted that she was not

permitted to give any particular weight or controlling weight to the opinions and specifically

articulated that she found the opinions were both inconsistent with other evidence in the record

and not supported. 20 C.F.R. § 404.1520c(b)(2); (Tr. 17). And, because the ALJ found

Dr. Hajjiri’s and Dr. Murad’s opinions were both inconsistent and not supported, she was not

required to provide any further explanation. 20 C.F.R. § 404.1520c(b)(2)-(3); (Tr. 17). This is

because the ALJ’s responsibility to provide further explanation of additional factors only arises



                                                  25
    Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 26 of 28. PageID #: 1315




when multiple opinions are well-supported and consistent. See 20 C.F.R. § 404.1520c(b)(3). No

additional articulation requirement is triggered when multiple opinions are unsupported and/or

inconsistent. See generally 20 C.F.R. § 404.1520c(b). And this makes sense. When an ALJ

concludes that multiple opinions are both consistent and supported, the duty to build an accurate

bridge between the evidence and the result would require the ALJ to provide an additional

explanation articulating why the ALJ chose to favor limitations from one of the opinions over

conflicting limitations in a different opinion. See 20 C.F.R. § 404.1520c(b)(3); cf. Fleischer, 774

F. Supp. 2d at 877. But, as in this case, when the ALJ has already explained that the opinion at

issue was unsupported and/or inconsistent, she has also satisfied any obligation to explain why

any limitations from that opinion were not incorporated into the ultimate RFC finding. Cf.

Fleischer, 774 F. Supp. 2d at 877.

       Substantial evidence also supported the ALJ’s conclusion that Dr. Hajjiri’s and Dr.

Murad’s opinions were inconsistent and not well-supported. The ALJ’s conclusion that Dr.

Hajjiri’s and Dr. Murad’s opinions were not consistent with Serowski’s activities was supported

by Serowski’s own testimony that the was able to: (1) continue working part-time in a customer

service position for which he also lifted items that weighed between 5 and 40 pounds; (2) go up

and down the stairs to take care of his grandson; (3) care for 3 dogs; (4) drive without restrictions;

and (5) clean his bathroom. (Tr. 38-46, 52-53, 59, 60, 62, 67); 20 C.F.R. § 404.1520c(c)(2). The

ALJ’s conclusion that Dr. Hajjiri’s and Dr. Murad’s opinions were not well-supported was

supported by such evidence as: (1) treatment notes consistently indicating that Serowski had a

regular heart rate and rhythm, clear lungs, normal bowel sounds, and no edema or other issues in

his extremities; (2) reports from Serowski that he felt better with treatment, wanted to and did

exercise, and was able to wash his car; (3) Dr. Hajjiri’s April 2016 decision to clear Serowski for



                                                 26
   Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 27 of 28. PageID #: 1316




nonstrenuous exercise; (4) the absence of recorded events on Serowski’s ICD in March 2016,

September 2016, and March 2017; (5) findings that Serowski’s medications satisfactorily

controlled his blood pressure, heart failure, ventricular tachycardia; (6) normal pulmonary function

tests and stress tests; (7) Dr. Muthukrishnan’s finding that Serowski had no pulmonary disease to

be concerned about; (8) Dr. Ziv’s recommendation that Serowski increase his activity; and (10)

Dr. Tarabici’s and Dr. Aleskerov’s findings that Serowski had normal EKG results before and after

exercise. (Tr. 309, 311, 315-17, 320, 322, 324, 327, 333-34, 338-39, 353, 355-56, 363, 367, 370,

377, 385, 388, 390, 394-96, 398, 412, 416, 418, 425, 511, 515, 530, 546, 550, 554, 559, 567, 570-

71, 575, 673, 675-77, 707, 710, 712, 769, 761, 858, 860, 909-10, 924, 965-67, 1067-68, 1086,

1089, 1116, 1121, 1159); 20 C.F.R. § 404.1520c(c)(1). Thus, because the ALJ’s conclusion that

Dr. Hajjiri’s and Dr. Murad’s opinions were not consistent and not well-supported was reasonably

drawn from the record, the ALJ’s conclusion fell within the Commissioner’s “zone of choice.”

Mullen, 800 F.2d at 545. And, even if a preponderance of the evidence might have supported a

different conclusion, this court is not permitted to second-guess the ALJ’s decision when

substantial evidence supported it. O’Brien, 2020 U.S. App. LEXIS 25007, at *15; Jones, 336 F.3d

at 476; Biestek, 139 S. Ct. at 1154.

       Because the ALJ applied proper legal standards and reached a conclusion supported by

substantial evidence in evaluating Dr. Hajjiri’s and Dr. Murad’s opinions, this court must affirm

the ALJ’s conclusion that Dr. Hajjiri’s and Dr. Murad’s opinions were neither consistent with other

evidence in the record nor well-supported.




                                                27
      Case: 1:19-cv-02761-TMP Doc #: 16 Filed: 10/30/20 28 of 28. PageID #: 1317




VI.      Conclusion

         Because the Administrative Law Judge (“ALJ”) applied proper legal standards and

reached a decision supported by substantial evidence, the Commissioner’s final decision denying

Serowski’s application for DIB is AFFIRMED.

IT IS SO ORDERED.

Dated: October 30, 2020
                                                    Thomas M. Parker
                                                    United States Magistrate Judge




                                               28
